Exhibit 10.1

AMENDMENT NO. 10 TO AGREEMENT OF LEASE

This Amendment No. 10 to Agreement of Lease, dated as of July 24, 2006 (this
“Amendment”), is between RREEF AMERICA REIT II CORP. PPP, a Maryland
corporation, by RREEF Management Company, a Delaware corporation, Authorized
Agent (“Landlord”), and PEGASYSTEMS INC., a Massachusetts corporation
(“Tenant”), for certain premises in the building located at 101 Main Street,
Cambridge, MA 02142 (“Building”).

RECITALS:

A. Pursuant to the provisions of that certain Lease dated as of February 26,
1993 between Riverfront Office Park Joint Venture, a predecessor in interest of
Landlord, and Tenant, as amended by Amendment No. 1 to Agreement of Lease dated
as of August 17, 1994, Amendment No. 2 to Agreement of Lease dated as of
February 28, 1997, Amendment No. 3 to Agreement of Lease dated as of March 31,
1998, Amendment No. 4 to Agreement of Lease dated as of September 9, 1998,
Amendment No. 5 to Agreement of Lease dated as of November 30, 1998, Amendment
No. 6 to Agreement of Lease dated June 30, 2000, Amendment No. 7 to Agreement of
Lease dated as of November 15, 2001, Amendment No. 8 to Agreement of Lease dated
as of July 31, 2002, and Amendment No. 9 to Agreement of Lease dated as of
August 5, 2004 (as so amended, the “Lease”), Tenant leases from Landlord and
Landlord leases to Tenant certain premises (the “Demised Premises”) and certain
other areas in the Building.

B. Landlord and Tenant desire to enter into this Amendment No. 10 to add certain
additional space on terms and conditions set forth herein.

C. All terms, covenants and conditions contained in this Amendment shall have
the same meaning as in the Lease, except that the Letter of Credit will not be
increased as a result of adding the Additional Space (hereinafter defined), and,
shall govern should a conflict exist with previous terms and conditions.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Defined Terms. All terms defined in the Lease retain their meaning herein,
unless specified herein to the contrary.

2. Additional Space. Tenant wishes to lease from Landlord, and Landlord wishes
to lease to Tenant, in addition to the Demised Premises, approximately 23,350
rentable square feet of space on Floor 11, as approximately depicted on Exhibit
A, attached hereto and incorporated herein (the “Additional Space”) in the
Building. Effective January 1, 2007, the Demised Premises subject to the Lease
shall consist of the Demised Premises as expanded to include the Additional
Space less the Temporary Space as hereinafter defined, and all references in the
Lease to the “Demised Premises” shall refer to such expanded space less the
Temporary Space, except as otherwise provided in this Amendment.



--------------------------------------------------------------------------------

3. Rent Schedule. Effective January 1, 2007, Yearly Fixed Rent for the
Additional Space shall be payable as follows, net of Tenant electricity:

 

Period

 

Rentable Square

Footage

 

Annual Rent

Per Square Foot

 

Annual Rent

 

Monthly Installment

of Rent

from

 

to

       

1/1/2007

  12/31/2010   23,350   $ 32.00   $ 747,200.00   $ 62,266.67

1/1/2011

  5/31/2013   23,350   $ 36.00   $ 840,600.00   $ 70,050.00

4. Tenant’s Proportionate Share. Effective January 1, 2007, Tenant’s
Proportionate Share for the Demised Premises shall be

29.0885%.

5. Condition of Premises and Reimbursement of Relocation Costs.

(a) Tenant acknowledges that Landlord shall have no obligation to perform any
construction or make any additional improvements or alterations, or to afford
any allowance to Tenant for improvements or alterations, in connection with this
Amendment, other than as is set forth in this Paragraph 5 and Paragraph 11 and
Exhibits B, C and D hereto. Except as is provided in this Paragraph 5, Tenant
accepts the Additional Space in its “as is” condition.

(b) Landlord shall tender possession of the Additional Space to Tenant no later
than July 1, 2006 in order for Tenant to commence and diligently pursue its work
to completion pursuant to Exhibit B to this Lease.

(c) Any entry by Tenant to the Additional space pursuant to Section 5(b) above
shall be at no additional cost to Tenant until January 1, 2007, except for its
use of utilities, and such entry, use or occupancy shall be subject to all the
provisions of this Lease other than the payment of any increase in rent pursuant
to this Amendment.

6. Temporary Space. Landlord will make available up to February 28, 2007,
subject to force majeure delays or Landlord’s Delays (hereinafter defined),
Tenant’s existing 9,413 square foot space on Floor 12 (“Temporary Space”).
Tenant shall continue to be obligated to meet all of its obligations, including
the payment of all rent, on the Temporary Space through October 31, 2006.
Thereafter, except for the payment of its electrical usage, Tenant shall not be
responsible for any rent accruing thereafter on the Temporary Space, except as
hereinafter provided. Occupancy of the Temporary Space after October 31, 2006
shall be subject to all of the terms, conditions and covenants of this Lease,
other than the payment of rent for use of such space. Tenant will be responsible
to return the Temporary Space to the Landlord by March 1, 2007 in the condition
that is required under the Lease for the surrender of the Demised Premises. If
Tenant fails to vacate the Temporary Space before March 1, 2007, subject to
force majeure delays or Landlord’s Delays, Tenant shall be liable for rent on
the Temporary Space per diem at the annual rate of $32.00 per square foot
effective March 1, 2007 until the return of such Temporary Space to Landlord.

7. Parking. Effective as of January 1, 2007, Article 1(10) of the Lease shall be
amended to read in its entirety as follows:

“(10) Parking Spaces: One hundred forty-two (142).”

 

2



--------------------------------------------------------------------------------

8. Commissions. Each of the parties represents and warrants that it has not
dealt with any broker or finder in connection with this Amendment.

9. Tenant’s Authority. Each of the persons executing this Amendment on behalf of
Tenant represents and warrants that such entity has been and is qualified to do
business in the state in which the Building is located, that the entity has full
right and authority to enter into this Amendment, and that all persons signing
on behalf of the entity were authorized to do so by appropriate actions.

10. Incorporation. Except as modified herein, all other terms and conditions of
the Lease shall continue in full force and effect and Tenant hereby ratifies and
confirms its obligations thereunder. Each party acknowledges that, as of the
date of the Amendment, the other party (i) is not in default under the terms of
the Lease; (ii) has no defense, set off or counterclaim to the enforcement by
the other party of the terms of the Lease; and (iii) is not aware of any action
or inaction by the other party that would constitute an Event of Default by the
other party under the Lease.

11. Landlord’s Work. Landlord hereby covenants and represents that Landlord’s
Work (hereinafter defined) is a critical element of Tenant’s entering into this
Lease Amendment and covenants and agrees to endeavor to perform Landlord Work on
or before October 1, 2006, but no later than November 1, 2006. Landlord’s Work
shall consist of the following:

(a) Landlord shall renovate the existing public restrooms on Floor 1 of the
Building to be “building standard” or equivalent with finishes to be selected by
the Landlord, subject to the reasonable approval of Tenant. As part of the
renovation, Landlord will provide three (3) stall fixtures in the women’s
restroom and one (1) stall and three(3) urinals in the men’s restroom as
indicated in Exhibit C; and

(b) Landlord shall supply for Tenant’s installation any required heat pumps to
replace any failing heat pumps with respect to the renovation of the Floor 1
premises.

In addition, Landlord’s payment of Tenant’s allowance (“Allowance” as defined in
Exhibit “D”, which is annexed hereto and made a part hereof), is a pivotal
element of this Lease Amendment. Landlord’s failure to make the Allowance
payments pursuant to the terms of Exhibit “D” in a timely manner shall entitle
Tenant to offset such amounts that are then currently due against the next rents
due under the Lease until recouped.

12. Limitation of Landlord’s Liability. Redress for any claims against Landlord
under the Lease or this Amendment shall only be made against Landlord to the
extent of Landlord’s interest in the property to which the Premises are a part
(Landlord’s interest shall include, without limitation, insurance proceeds,
condemnation awards, rents and profits from the property of which the Premises
is a part). The obligations of Landlord under the Lease shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
trustees or board of directors and officers, as the case may be, the general
partners thereof or any beneficiaries, stockholders, employees or agents of
Landlord, or the investment manager. In no case shall Landlord be liable to
Tenant hereunder for any lost profits, damage to business, or any form of
special, indirect or consequential damages.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

LANDLORD:     TENANT:

RREEF AMERICA REIT II CORP.

PPP, a Maryland corporation

   

PEGASYSTEMS INC., a Massachusetts

corporation

By:  

RREEF Management Company, a

Delaware corporation, Authorized

Agent

     

By:          By:      Name:   David Crane     Name:   Jo Hoppe Title:   Vice
President, District Manager     Title:   Vice President, Chief Information
Officer        

Dated:                                 , 2006     By:            Name:   Shawn
Hoyt       Title:   Vice President and General Counsel

      By:            Name:   Alan Trefler       Title:   Chief Executive Officer
      Dated:                                 , 2006

 

4



--------------------------------------------------------------------------------

EXHIBIT A

attached to and made a part of First Amendment to Lease

dated of April 24, 2006 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

PEGASYSTEMS INC., as Tenant

101 Main Street, Cambridge, Massachusetts

ADDITIONAL SPACE

LOGO [g61470image002.jpg]

 

        Initials

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

attached to and made a part of First Amendment to Lease

dated of April 24, 2006 between

RREEF AMERICA REIT II CORP. PPP, as Landlord and

PEGASYSTEMS INC., as Tenant

101 Main Street, Cambridge, Massachusetts

TENANT’S WORK

 

1. Delivery of Additional Space. Landlord shall deliver the Additional Space to
Tenant on or before July 1, 2006 in accordance with Section 5(b) of this
Amendment. The Additional Space shall be delivered “as is” with no additional
improvements, repairs or alterations. Tenant acknowledges that it has inspected
the Additional Space and agrees to accept the Additional Space in its existing
condition and that Landlord shall have no obligation to construct any
improvements therein.

 

2. Plans and Specifications.

 

  2.1 Tenant shall employ the following persons (“Consultants”) for preparation
of the necessary architectural, mechanical and electrical plans, drawings and
specifications pertaining to the construction work which Tenant intends to
perform in the Additional Space in connection with Tenant’s initial occupancy
(the “Work”):

Space Planning Drawings - Cubellis Associates Inc.

Architectural Working Drawings - Cubellis Associates Inc.

Mechanical Working Drawings - Cubellis Associates Inc.

Electrical Working Drawings - Cubellis Associates Inc.

or such other consultants designated by Tenant from time to time, with the
approval of Landlord, which shall not be unreasonably withheld or delayed.
Tenant, at its expense, shall furnish Landlord with architectural and design
plans and specifications (the “Tenant’s Plans”) prepared first in preliminary
form (“Preliminary Plans”), and thereafter in working form (“Working Drawings”),
and covering the Work. Tenant shall pay all costs and expenses relating to
Tenant’s Plans. All Tenant’s Plans shall meet the requirements set forth in
Schedule I. Tenant shall deliver the completed Plans to Landlord.

 

        Initials

 

B-1



--------------------------------------------------------------------------------

  2.2 Upon submittal of any portion of Tenant’s Plans, Landlord shall review
Tenant’s Plans and shall either approve Tenant’s Plans or advise Tenant in
writing of any aspect of the design, engineering, construction or installation
which is not acceptable to Landlord. Landlord shall advise Tenant of its
approval or comments on the Tenant’s Plans within 10 days after Landlord’s
receipt of the Tenant’s Plans. In the event that Landlord shall disapprove of
any portion of Tenant’s Plans, Tenant shall have 10 business days after
Landlord’s notification of its disapproval to revise Tenant’s Plans and resubmit
them to Landlord. In the event Landlord fails to approve or disapprove Tenant’s
Plans or any changes thereto within the time period set forth above, and if such
failure continues thereafter for five (5) business days after Landlord’s receipt
of notice from Tenant requesting action on Tenant’s Plans, Tenant’s Plans or the
changes shall be deemed to be approved.

 

  2.3 After approval of Tenant’s Plans or any portion thereof, Tenant shall not
in any way modify, revise or change such Plans without the prior written consent
of Landlord, which consent shall not be unreasonably withheld or delayed. If
Landlord approves such request, the entire cost of such change, including the
cost of revising Tenant’s Plans or preparing new plans, shall be borne by Tenant
and any delay occasioned thereby shall not delay the Commencement Date.

 

  2.4 Except for such matters, if any, as shall have been required by Landlord
and not requested by Tenant, it shall be Tenant’s responsibility that the Plans
comply with all applicable governmental and municipal codes and regulations and
to procure and deliver to Landlord upon request all such licenses, permits and
approvals from all governmental authorities as are necessary to permit the Work
to be commenced and continued to completion and the so constructed Premises to
be occupied.

 

3. Cost Estimates and Payment Protection. Prior to commencing any of the Work,
Tenant shall submit to Landlord a written estimate of the cost of the Work,
based upon competitive bids or a fixed-price contract (an “Estimate”).

 

4. Contracts and Contractors for the Work. Tenant shall make all such contracts
and arrangements as shall be necessary or desirable for the construction and
installation of the Work. Tenant agrees to retain contractors, subcontractors
and materialmen who are of good reputation and experienced in and favorably
known for the construction of space comparable to the Additional Space in the
metropolitan area where the Building is located and that are properly licensed
for the work they are to perform. Tenant shall provide Landlord with a list of
all contractors, subcontractors and materialmen to be utilized by or for Tenant
with respect to the Work and provide true, correct and complete copies of all
contracts relating to the Work. Such contractors, subcontractors, materialmen
and contracts must be satisfactory to Landlord in Landlord’s reasonable
discretion, and shall not be

 

        Initials

 

B-2



--------------------------------------------------------------------------------

 

employed or executed, as the case may be, without Landlord’s written approval
first obtained, which approval shall be given (or the specific reasons for
denial given) within three (3) business days of written request, or the same
(i.e. approval) shall be deemed given. Tenant and Tenant’s contractors shall use
qualified craftsmen and laborers who are compatible with the trade unions
operating in the Building (if any) and Tenant shall take promptly upon
Landlord’s demand all measures necessary to avoid labor unrest in the Additional
Space and in the Building which is caused by Tenant or Tenant’s contractors.

 

5. Construction. Promptly upon Landlord’s approval of the Plans, Tenant shall
apply for, and Landlord shall reasonably cooperate with Tenant, and supply to
Landlord upon issuance, a building permit and any other required governmental
permits, licenses or approvals. Upon issuance of such approvals, Tenant shall
commence the Work and shall diligently prosecute the Work to completion. Tenant
agrees to use its reasonable good faith, diligent efforts to complete the Work
on or before December 31, 2006. Tenant agrees to cause the Work to be
constructed in a good and workmanlike manner using first-class quality
materials, at its sole cost and expense in accordance with the provisions of the
Lease. Any costs incurred by Landlord in providing utilities, or other services,
except for management/supervision services, needed for the accomplishment of the
Work shall be reimbursed by Tenant to Landlord. Upon completion of the Work,
Tenant shall provide to Landlord: (i) an architect’s certificate of final
completion; (ii) copies of all necessary governmental permits, including, but
not limited to, a certificate of occupancy; (iii) the sworn statement of the
general contractor; (iv) final lien waivers from all contractors, subcontractors
and materialmen; and (v) any other information or documentation reasonably
requested by Landlord to evidence lien-free completion of construction and
payment of all of the cost thereof. Landlord shall have the right to observe the
performance of the Work and Tenant shall take all such actions with respect
thereto as Landlord may, in its good faith determination, deem advisable from
time to time to assure that the Work and the manner of performance thereof shall
not be injurious to the engineering and construction of the Building or the
electrical, plumbing, heating, mechanical, ventilating or air-conditioning
systems of the Building and shall be in accordance with the Plans and the
provisions of this Lease.

 

6. Tenant’s Default. If Tenant shall fail to comply with any term, provision or
agreement hereunder, and if any such matter is not remedied or resolved within
fifteen (15) days following written notice to Tenant, then, in addition to any
other remedies granted Landlord under the Lease in the case of default by Tenant
and any other remedies available at law or equity, Landlord may elect, upon
notice to Tenant, to:

 

  6.1. require Tenant to comply therewith, and Tenant’s obligation to pay rent
shall commence as of the Scheduled Commencement Date, without any abatement on
account of any delay in connection with any work relating to the Additional
Space; or

 

        Initials

 

B-3



--------------------------------------------------------------------------------

  6.2. complete the construction of the Work pursuant to the Plans, tendering
possession to Tenant upon substantial completion thereof, and Tenant shall
immediately upon demand reimburse Landlord, as additional rent, for Landlord’s
actual, out-of-pocket costs of completing the Work in accordance with Tenant’s
construction contract; or

 

7. Miscellaneous

 

  7.1 All rights and remedies of Landlord or Tenant herein created or otherwise
existing at law or equity are cumulative, and the exercise of one or more such
rights or remedies shall not be deemed to exclude or waive the right to the
exercise of any other rights or remedies. All such rights and remedies may be
exercised and enforced concurrently and whenever and as often as deemed
desirable.

 

  7.2 Tenant shall, before commencing any of the Work, and for so long as any
Work shall continue, comply with the insurance requirements in Schedule II. In
the event Tenant fails to so comply, Landlord shall have the option, but not the
obligation to procure the required insurance and charge Tenant the cost of such
compliance as additional rent.

 

8. Landlord Delay. In the event Landlord, its employees, contractors or agents
interfere with, impede or delay (i) approvals; (ii) services or utilities, or
(iii) providing reasonable cooperation , including, without limitation, access
to or use of the Additional Space or Temporary Space, any delay resulting
therefrom shall constitute a “Landlord Delay”.

(The remainder of this page is intentionally left blank)

 

        Initials

 

B-4



--------------------------------------------------------------------------------

SCHEDULE I

STANDARDS FOR PLANS

 

1. The space plan shall contain the following information:

(a) A layout of the Additional Space showing demising, corridor and exterior
walls in relationship to the Building core. The locations of exterior window
mullions, columns, stairways and other building features shall also be shown on
the Space Plans.

(b) The location and composition of all walls. Non-standard improvements, such
as walls requiring insulation, half walls, vinyl wall coverings or walls
requiring special construction must be clearly noted on the Space Plans.
Sectional details must be provided to adequately describe the construction of
any non-standard wall.

(c) The location, size and swing of all doors. All doors shall conform with
Landlord’s standard door specifications, unless otherwise noted on the Space
Plans.

(d) A description of flooring materials.

(e) A reflected ceiling plan showing the layout of lighting fixtures, switches,
and any other non-standard improvements which are to be located within the
ceiling system.

(f) The location of all telephone and electrical outlets. Non-standard
improvements, such as outlets to be located more than twelve (12) inches above
the floor, dedicated circuit outlets or high amperage/voltage outlets must be
clearly noted on the Space Plans.

 

2. The working drawings shall be prepared at a scale of not less than 1/8”=1
foot and in accordance with Landlord’s design/build specification.

 

3. All working drawings shall be prepared based upon the use of Landlord’s
Building Standard Improvements as set forth in Schedule 1 attached hereto. All
Improvements must conform to Landlord’s design/build specifications.

 

4. The Plans shall contain sufficient notations, specifications and details to
describe all Improvements, including but not limited to:

(a) Insulated walls, special wall coverings, graphics, special painting or
special wall materials such as plate glass or glass block.

(b) Door dimensions, thickness, hardware or locks.

 

        Initials

 

B-5



--------------------------------------------------------------------------------

(c) Flooring materials.

(d) Electrical outlets requiring a dedicated circuit, more than 120 volts or
more than 15 amperes.

(e) Telephone outlets requiring more than 3/4 inch diameter conduit.

(f) Light fixtures, exhaust fans, ceiling heights, or ceiling designs using
non-standard materials.

(g) Any special conduits, receptacles or electrical devices necessary to serve
communications equipment, computers or other facilities to be installed by
Tenant.

(h) Any special requirements to accommodate handicapped employees of Tenant
within the Premises.

(i) Any requirements for fire protection of computers, other equipment or
materials installed by Tenant.

(j) Any requirements for special fire detection or life safety equipment not
required by applicable building codes in effect at the time of construction.

(k) Any special reinforcing of the floor system which will be necessary to
support computers, filing systems, equipment or furnishings having a load
exceeding fifty pounds per square foot of floor area.

(l) Any special requirements for humidity control, temperature control, extra
air-conditioning capacity, ventilation or heating which would not be provided by
Landlord’s standard building systems. Such special requirements may arise as a
result of Tenant’s desire to install a computer or other equipment which
generates heat, food preparation facilities, bathrooms, laboratories, microfilm
storage or other special facilities, equipment or products.

(m) Any private bathrooms, wet-bars, kitchens, vending machines or other
installations requiring plumbing work or ventilation.

(n) Any cabinetry, wood paneling, reception desks, built-in shelving or
furniture.

(o) Any improvement which will require modification of the Building’s
structural, mechanical or electrical components.

(p) Sufficient details, specifications and other information as may be necessary
for accurate pricing of any other non-standard Improvements.

 

        Initials

 

B-6



--------------------------------------------------------------------------------

SCHEDULE II

INSURANCE REQUIREMENTS

1. Tenant shall cause to be maintained for Landlord’s benefit insurance in an
insurance company or companies which are “A” rated, Class VII or better in
Best’s Key Rating Guide or such lesser standard as shall be acceptable to
Landlord and authorized to transact business in the state in which the Building
is located, protecting Landlord against liabilities arising out of the
operations of subcontractors and sub-subcontractors as well as Tenant’s
contractor (“Contractor”) with respect to all the Work, including at least and
in amounts not less than:

(a) Worker’s Compensation & Employers Liability: Statutory limits required by
applicable Worker’s Compensation Law and $500,000 per occurrence for Employers
Liability, without limitation including all liability arising under any
applicable structural work act and any other statute for the protection of
employees.

(b) Commercial or Comprehensive Liability including Landlord’s and Contractor’s
Protective, products, and completed operations coverage, contractual liability
including Contractor’s indemnity agreements contained in the Contract Documents,
personal injury (employees’ exclusion deleted) $5,000,000 per occurrence Bodily
Injury and Property Damage, $5,000,000 combined single limit. Landlord may
require deletion of the “x, c, u” exclusion, if applicable.

(c) Comprehensive Auto Liability including owned, non-owned, or hired vehicles
coverage: $1,000,000 per occurrence Bodily Injury and Property Damage Liability
(Combined Single Limit).

(d) Builder’s Risk in an “all risk” form covering the Tenant Work against loss
by fire and other casualty in an amount equal to the full insurable value of the
Tenant Work.

Notwithstanding the foregoing, upon Tenant’s request Landlord shall provide the
coverages set forth in subparagraph (d) above and Tenant shall reimburse
Landlord for the actual cost thereof.

2. Contractor shall either have the Landlord added as an additional named
insured to the preceding Commercial or Comprehensive General Liability insurance
policy or shall supply a separate Landlord’s Protective policy, with limits as
specified, naming the Landlord as named insured, and said General Liability or
Landlord’s Protective policy shall be maintained in force until the completion
of the Work.

 

        Initials

 

B-7



--------------------------------------------------------------------------------

3. Each insurance policy shall be written to cover all claims arising out of
occurrences taking place within the period of coverage; insurance written to
cover only claims made within the policy period is not acceptable without the
express advance written consent of Landlord. To the extent the policy is not a
Landlord’s Protective policy, it shall be endorsed to indicate that it is
primary as respects Landlord, not contributory with any other insurance
available to the Landlord and not subject to reduction of coverage as to
Landlord by reason of any claim asserted against Contractor other than in
connection with the Work or by reason of any misstatement, act or omission of
any party other than Landlord applying for or insured by such insurance.

4. Each insurance policy and any certificate furnished in lieu of a policy shall
state that it will not be cancelled, reduced or materially changed without
twenty (20) days’ prior written notice to Landlord. In the event Tenant fails to
provide replacement coverage at least fifteen (15) days prior to the expiration
of any policy of insurance, Landlord may at its option secure such insurance and
Tenant shall reimburse Landlord for the cost thereof as additional rent; but
Landlord shall not have any obligation to secure any such insurance.

5. If and so long as any monies shall be or be about to be owed to any lender
upon the security of an interest in the Premises or the Building, at Landlord’s
request any insurance required hereunder for Landlord’s protection shall also
protect Landlord’s mortgagee and whenever Landlord is to be an additional
insured, Landlord’s mortgagee shall also be so insured.

6. Each of the aforesaid insurance coverages shall be placed into effect before
any of the Work is commenced and shall be maintained in force at all times while
and for at least so long as any of the Work is carried on, including without
limitation, any and all activities performed in fulfillment of any obligation of
Contractor or any Subcontractor to correct defects in the Work or under any
other warranty. Before commencing any of the Work, and as often thereafter as
reasonably requested by Landlord, Tenant shall supply Landlord with either the
policies themselves or certificates of insurance satisfactory to Landlord,
evidencing compliance with all the foregoing requirements.

7. No insurance policy purporting to insure Landlord or Landlord’s lender, as
the case may be, shall without the prior written consent of said party be so
written as to limit or condition any of the insurer’s obligations to said party
with respect to any insured loss or liability by any condition or requirement
that said party bear, assume or pay any portion of such loss or liability before
the insurer’s obligation to said party shall come into effect.

 

        Initials

 

B-8



--------------------------------------------------------------------------------

EXHIBIT C

LOGO [g61470image003.jpg]

 

        Initials

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

TENANT ALLOWANCE PAYMENT

Provided the Lease is in full force and effect and Tenant is not in default
thereunder beyond any applicable cure period, Landlord hereby agrees to pay to
Tenant an amount equal to $863,950.00 (the “Allowance”). Landlord shall pay
Tenant draws against the Allowance making their best efforts to do so within 15
days but no later than thirty (30) days of each written staged request or demand
for payment from Tenant, which accompanies with it (i) lien waivers applicable
to the work performed for which payment is requested; (ii) copies of paid
invoices for such work; (iii) copies of checks issued to vendors or contractor
for such work; and (iv) any other information or documentation reasonably
requested by Landlord to evidence lien-free completion of such work and payment
of all of the cost thereof. The final draw will be paid by the Landlord with the
last to occur of: (w) Tenant’s occupying the Additional Space for office
purposes; (x) completion of the Work; and (y) satisfaction of the provisions of
Paragraph 5 of Exhibit B.

 

        Initials

 

D-1